IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                         NO. WR-84,584-03


                           IN RE KEITH STUART HENRY, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NOS. 10456700101B-3 AND 10485190101B-3
               IN THE 262ND DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator filed applications for writs of habeas corpus in the

262nd District Court of Harris County on April 11, 2016. More than 180 days has passed, and the

applications have not been forwarded to this Court as mandated by Texas Rule of Appellate

Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the records on such habeas corpus applications, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an
application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: October 25, 2017
Do not publish